DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 7-10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Back A (DE — 4216461 A1) discloses Vibration Damper for Combination Braking System comprising:
a rear brake (1, Fig: 2) comprising a guide (4, function as guide) and a brake pad (Fig: 1-2);

a piston (11, Fig: 2) configured to move within the hydraulic cylinder (Fig: 2);
a piston rod attached to the piston;
hydraulic tubing (14, Fig: 2) filled with the hydraulic fluid, the hydraulic tubing fluidically coupled to the hydraulic cylinder and a front brake (Fig: 2);
wherein the brake pad of the rear brake is configured to be pressed against a rotating rear rim of a rear wheel upon actuation, creating a friction force between the rear rim and the brake pad, such that the front brake slows a rotation of a front wheel due to a pressure of the hydraulic fluid in the hydraulic tubing (two wheel combination brakes, which use the reaction force of the rear brake to operate the front brake, and brake armature 4 is supported via a push rod 10 against a master piston 11, which is arranged in a master cylinder 16 from. This piston acts via a pressure line 14 on the slave piston of a hydraulic front wheel rim brake 15, description of machine translation) and
teaching reference Pollinger Hans et al. (US — 3,547,229) discloses Disk Brake for Railway Vehicle with similar disk brake assembly with similar function comprising:
a slide assembly (44, Fig: 1-2) coupled to the brake pad (53, Fig: 1-2).
However, prior art and teaching reference fail to disclose the slide assembly to move forward within a groove of the guide and the piston to move within the hydraulic cylinder.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 9. Therefore, independent claims 1 and 9 are allowable. Claims 2, 7-8, 10, 15-19 are also allowable by virtue of their dependencies form claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657